Citation Nr: 0506282	
Decision Date: 03/07/05    Archive Date: 03/15/05	

DOCKET NO.  01-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from June 1957 to 
July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

In a rating decision of January 1995, the RO denied 
entitlement to service connection for heart disease.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the January 1995 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and the current appeal ensued.  In a July 
2001 Statement of the Case, the RO found the evidence to be 
new and material, but denied the claim on the merits.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  Because the RO has afforded the 
veteran a greater review on the merits of his claims than was 
otherwise warranted, the Board does not believe the veteran 
will be prejudiced by deciding his case at this time on a new 
and material basis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  In a decision of January 1995, the RO denied entitlement 
to service connection for heart disease.

2.  Evidence submitted since the time of the RO's January 
1995 decision either does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not of itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in January 1995 denying the 
veteran's claim for service connection for heart disease is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a heart 
condition, to include coronary artery disease, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the 
timeliness requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timeliness requirements of the notice.  
However, the Court did note that, in such cases, the veteran 
would still be entitled to "VCAA content-complying notice" 
and the proper subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of July 1997 the 
veteran was advised that new and material evidence was 
required to reopen the claim for service connection for his 
heart condition.  In June 2002 and October 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wanted to have considered.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing a nexus between 
the veteran's heart disease and his active service, or 
service-connected diabetes mellitus.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence that he 
was responsible for submitting, and what evidence the VA 
would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in June 2002 and October 2004 was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, to decide the appeal would not 
be prejudicial to the claimant.  

As regards the duty to assist, as will be shown below, the 
Board has determined that new and material evidence has not 
been received to reopen the claim for service connection for 
a heart condition.  Because the request to reopen was 
submitted prior to August 2001, VA has no duty to assist the 
veteran in developing any evidence pertaining to those 
claims.  See Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342 ("[I]n the absence of new and material evidence, VA 
is not required to provide assistance to a claimant 
attempting to reopen a previously disallowed 
claim . . .").

In any event, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

In a rating decision of January 1995, the RO denied 
entitlement to service connection for heart disease.  Noted 
at the time of that decision was that service medical 
records, as well as post service medical records had been 
reviewed and considered.  Among those records was a service 
separation examination of May 1977 which was negative for 
heart disease.  In a service medical facility record of early 
August 1978, it was noted that the veteran's history had been 
reviewed, and that that history showed no evidence of angina 
or any risk factors.  Reportedly, an abnormal 
electrocardiogram had been noted for a number of years.  
However, the veteran had no symptoms of dizziness or of 
syncope, or of any loss of consciousness.  Physical 
examination showed the veteran's blood pressure to be 170/85.  
An electrocardiogram was significant for evidence of left 
axis deviation.  Holter testing was bifocal, and an exercise 
treadmill test was within normal limits.  The pertinent 
diagnoses were no clinical evidence of heart disease; and 
abnormal electrocardiogram manifest as left axis deviation 
with occasional ventricular premature beat (VPB).  In the 
opinion of the examiner, the etiology of the veteran's 
symptomatology was not known.  However, in the absence of 
clinical evidence of heart disease, there was no need for an 
adverse prognosis.  

During the course of a VA examination for an unrelated 
medical problem in May 1995, the veteran gave a history of 
"clinical death" in 1989 as a result of ventricular 
fibrillation.  Reportedly, resuscitation had been necessary 
on two separate occasions.  Also noted was the possible 
presence of an "old heart attack" in 1980.  

During the course of a subsequent VA examination for an 
unrelated medical problem in October 1997, it was noted that, 
during the veteran's second stay in Vietnam, he "probably had 
a heart attack."  Also noted was that, in 1978, an "old 
infarction scar had been diagnosed in (the veteran's heart)."  

Received in November 1997 were private medical records 
covering the period from July to September 1991, showing 
treatment during that time for various unrelated medical 
problems.  In an entry of mid-September 1991, there was noted 
a diagnosis of cardiac infarction in 1980, with a second 
infarction in 1989.  

In a medical certification of October 1999, a private 
physician indicated that he had been continuously providing 
cardiac care for the veteran since August of 1993, and that 
his illness consisted of coronary heart disease, with a 
transmural rear wall attack and vestibulum fibrillation with 
cardio-pulmonale animation in March 1989.  

Received in March 2000 was a March 1993 medical certificate 
from a private physician indicating that there were signs of 
a quiescent past myocardial infarction, as well as twice-
repeated resuscitation in 1989 due to ventricular 
fibrillation.  

In correspondence of March 2000,the veteran's spouse wrote 
that she had first met the veteran in May of 1976, and 
married him in December of 1980.  According to the veteran's 
spouse, in June 1978, she was informed by hospital personnel 
that her husband, the veteran, had been taken to the 
hospital.  When she arrived, the veteran was apparently in a 
single emergency room "hooked to numerous pieces of equipment 
and monitors."  Reportedly, the veteran informed her that he 
had suffered a heart attack.  The veteran's spouse indicated 
that, since the doctors treating her husband were already 
gone, she spoke with a registered nurse who informed her that 
her husband (the veteran) was in serious condition.  The 
following day, the veteran and his wife were apparently 
informed that he had a heart problem which was not dangerous.

The veteran's spouse further commented that, on Easter Sunday 
1989, her husband suffered a sudden heart attack at home, 
following which he was twice reanimated, "after being 
clinically dead."  Following that incident, the veteran 
reportedly spent a week in Intensive Care.  According to the 
veteran's spouse, the physician who took care of her husband 
suspected that he had suffered a silent heart attack in 1978, 
inasmuch as there was a scar on the back wall of his heart.  

Received in May 2000 were copies of service medical and 
medical facility records covering the period from January 
1976 to February 1992, showing treatment during that time for 
complaints of chest pain.  In a Medical Summary for Social 
Security Disability dated in February 1992, it was noted that 
multiple records obtained from German physicians revealed 
significant medical problems.  Among those problems was a 
history of sudden cardiac death in March of 1989, as well as 
a previous history of questionable posterior myocardial 
infarction in 1980.  Reportedly, the veteran had been 
admitted to a German medical facility in 1989 following an 
episode of cardiac death followed by successful 
resuscitation.  During the veteran's hospitalization, he 
underwent several cardiac evaluations, to include a cardiac 
catheterization in May 1989.  This test revealed a right 
coronary artery with approximately 40 percent stenosis, in 
addition to marginal limitation of left ventricular function.  
The veteran additionally underwent an echocardiogram in April 
of 1989 which revealed a left ventricle with marginal 
hypertrophy, in addition to some akinesia of the medial 
posterior wall, and hypokinesia of the septum.  At the time 
of evaluation, there was no evidence of any valvular 
abnormality.  

Received in October 2000 were private medical records 
covering the period from April 1989 to April 2000, showing 
treatment during that time for various heart-related 
problems.  Among those records was a report of cardiac 
catheterization conducted in May 1989.  At the time of such 
testing, it was noted that, in 1978, the veteran had been 
admitted with a suspicion of infarction, though at the time, 
there was evidence only of rhythm disturbances without 
determination of BCI.  Reportedly, following that admission, 
there were episodes of frequently recurring left-sided chest 
pain which were interpreted as vertebral in nature.  Then, in 
March 1989, without warning, the veteran suffered an episode 
of syncope, followed by ventricular fibrillation and 
subsequent resuscitation.  While under observation, the 
veteran experienced some ventricular tachycardia, which was 
therapeutically treated.  Currently, the veteran experienced 
no AP, and only occasional feelings of being "out of breath."

At the time of a private medical report in December 2002, the 
veteran received a diagnosis of compensated cardiac 
insufficiency New York Heart Association 
Class II, with echocardiographic evidence of medium LV 
function disturbance; ventricular fibrillation and 
reanimation in March 1989; and atypical coronary heart 
disease, with extensive posterior myocardial infarction and 
spontaneous lysis of occlusive thrombosis, angiographic 
sclerosis, and no severe stenosis.  

Received in July 2003 were private medical records covering 
the period from April 1989 to April 2000.  In an entry of 
late April 1989, there was noted a history of problems with 
(heart) rhythm which were "known already for a long time."  
Reportedly, old electrocardiographic examination reports 
showed evidence of a heart attack in the back wall of the 
heart which "must have occurred previously," though the exact 
date could not be determined.  

Also received in July 2003 were copies of service clinical 
and service medical facility records covering the period from 
January 1976 to December 1991, many of which were already a 
part of the veteran's claims folder.

Pertinent evidence of record is to the effect that service 
connection is currently in effect for diabetes mellitus, 
evaluated as 20 percent disabling.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (2002).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision has become final, the claim can be reopened and 
reconsidered only where new and material evidence has been 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for heart disease was filed in February 1996, and, as such, 
the prior version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2004).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision.  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3  Vet. App. 510, 513 
(1992).

In the present case, at the time of the RO decision denying 
entitlement to service connection for heart disease in 
January 1995, there were on file the veteran's service 
medical records, as well as certain other records from a 
service medical facility dated shortly after the veteran's 
discharge from service.  Those records clearly showed that, 
despite evidence of an abnormal electrocardiogram and certain 
other abnormal findings, as of early August 1978, the veteran 
displayed no clinically documented evidence of heart disease.  
Significantly, this conclusion was reached after rather 
extensive testing and evaluation.  In its rating decision of 
January 1995, the RO concluded that service medical records 
were negative for evidence of any disability of the 
cardiovascular system.  While postservice medical records 
appeared to show heart attacks in 1980 and 1989, the evidence 
of record did not establish that the veteran's heart disease 
had its origin in service, or within the first year following 
service discharge.  Based on such findings, the RO denied 
entitlement to service connection for heart disease.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Since the time of the January 1995 decision denying 
entitlement to service connection for heart disease, the 
veteran has submitted additional evidence, consisting 
primarily of numerous private and service medical facility 
records, some of which are duplicates of evidence previously 
considered, and the majority of which show continuing 
treatment for clinically documented heart disease.  Such 
evidence is, for the most part, new in the sense that it was 
not previously of record, but, regrettably, not material.  
More to the point, such evidence shows only continuing 
treatment and/or follow up of the veteran's ongoing heart 
problems, with no demonstrated relationship between those 
problems and the veteran's period of active military service.  

In addition to his argument regarding direct service 
connection, the veteran has advanced a secondary argument 
regarding the alleged relationship between his service-
connected diabetes mellitus and current heart disease.  In 
pertinent part, it is argued that the veteran's heart disease 
is proximately due to, the result of, or aggravated by his 
now service-connected diabetes mellitus.  However, that 
argument is entirely unsubstantiated by the evidence 
currently of record.  More to the point, there is no evidence 
of record showing any relationship whatsoever between the 
veteran's heart disease and service-connected diabetes 
mellitus.  Accordingly, as new and material evidence has not 
been submitted to reopen the claim for service connection, 
the appeal must be denied.  

In reaching this determination, the Board has given due 
consideration to the request that the veteran's accredited 
representative that the veteran be afforded an additional VA 
medical examination prior to a final decision in his case.  
However, in the absence of the submission of new and material 
evidence, there is no duty to obtain a VA medical 
examination.  See Paralyzed Veterans of America, et. al., 345 
F.3d at 1342 ("[I]n the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant attempting to reopen a previously disallowed 
claim . . .").  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a heart 
condition, to include coronary artery disease, the benefit 
sought on appeal is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


